Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00498-CV
____________

CVS PHARMACY, INC. AND ANGELIQUE NORRIS, Appellants

V.

LEAH FISCHER CAIN, Appellee



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2006-66666



MEMORANDUM OPINION
	Appellants, CVS Pharmacy, Inc. and Angelique Norris, have filed an
unopposed motion to dismiss the appeal.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.